Citation Nr: 0117709	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  01 00-757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to August 19, 1998, 
for a grant of service connection for renal disease.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The September 2000 rating decision, 
which assigned a 100 percent evaluation for the veteran's 
renal disease, effective August 19, 1998, effectuated a July 
2000 Board decision which granted service-connection for the 
veteran's renal disease.

In his October 2000 substantive appeal, the veteran indicated 
that he no longer desired a hearing on this matter. 


FINDINGS OF FACT

1.  Rating decisions dated in September 1993 and July 1995 
denied the veteran's claim of entitlement to service 
connection for a renal disability.

2.  An informal claim (Congressional correspondence) of 
entitlement to VA benefits based on renal disease was 
received by VA on August 19, 1998.

3.  VA was not in receipt or possession of any evidence 
between July 1995 and August 19, 1998 that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
benefits based on renal disease.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 19, 
1998, for the award of service connection for renal disease 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered, and the veteran has been notified of the 
requirements necessary to grant his claim.  Under the 
circumstances, the Board finds that the record as it stands 
allows for equitable appellate review and that there has been 
compliance with the provisions of the VCAA.

When a claim of entitlement to service connection is denied 
by the RO, the claim may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered, 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 7105.  If new and material evidence is presented or 
secured with respect to a claim, which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any application for a benefit 
that is received after final disallowance of an earlier claim 
will be considered a reopened claim if accompanied by new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

The effective date of a grant of service connection based on 
new and material evidence received after final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  The effective date of an allowance pursuant 
to a reopened claim is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

Following an appeal from an October 1998 rating decision, a 
July 2000 Board decision granted the veteran service 
connection for renal disease.  A September 2000 rating 
decision assigned a 100 percent evaluation for the veteran's 
renal disease, effective August 19, 1998.

The veteran was denied service connection for renal disease 
by rating decisions dated in September 1993 and July 1995.  
It is undisputed that on August 19, 1998, VA received 
correspondence from a Member of Congress which reflected an 
intent by the veteran to reopen his claim of entitlement to 
service connection for renal disease.  The question then 
remains as to whether VA was in receipt or possession of any 
evidence between July 26, 1995, the date of the last final 
rating decision, and April 19, 1998, the date of the reopened 
claim, that can reasonably be construed as a formal or 
informal claim of entitlement to VA benefits based on renal 
disease.

The Board concludes that VA was not in receipt of such 
evidence.  The Board notes that the only evidence and 
materials submitted to VA after the July 1995 rating decision 
involved a request for an apportionment of the veteran's 
benefits.  None of these documents can be viewed as a request 
(informal) to reopen his claim for entitlement to service 
connection for renal disease.  In short, the earliest request 
to reopen the veteran's claim is the August 19, 1998 
Congressional correspondence.

In view of the foregoing, the Board finds that the RO 
properly determined that the effective date of the grant of 
service connection for renal disease was August 19, 1998.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of entitlement under the 
law.  The veteran has not cited any legal authority, statute, 
regulation or Court case which would permit making the 
effective date of the grant of service connection for renal 
disease earlier than August 19, 1998.  

Finally, the veteran has asserted in effect that his claims 
have not been fairly adjudicated.  The issue, however, of 
possible clear and unmistakable error in any RO decision has 
not been developed for appeal, and for that reason may not be 
addressed by the Board.   


ORDER

Entitlement to an effective date prior to August 19, 1998, 
for a grant of service connection for renal disease is 
denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

